Citation Nr: 1211667	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable rating for service-connected left knee disability.

3.  Entitlement to an initial compensable rating for service-connected left shoulder disability.

4.  Entitlement to an initial compensable rating for service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from September 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The appeal was subsequently transferred to the Regional Office (RO) in Little Rock, Arkansas.

In May 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Little Rock RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In August 2010, the Board remanded the matters to afford the Veteran current VA examinations.  Examinations that are adequate upon which to base a determination were obtained in September 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The record reflects that the Veteran submitted additional evidence that had not been reviewed by the RO.  By October and December 2011 statements, he related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  At the most severe, the Veteran's bilateral hearing loss reflected Level I hearing in the right ear and Level IV hearing in the left ear.

3.  Prior to May 1, 2009, the service-connected left knee disability was not productive of limitation of motion to at least 60 degrees of flexion or at least 5 degrees of extension and there was no x-ray evidence of arthritis.

4.  Effective May 1, 2009, the service-connected left knee disability showed x-ray evidence of arthritis and there was evidence of painful motion.

5.  Prior to May 1, 2009, the service-connected left shoulder disability was not productive of impairment of the clavicle or scapula or limitation of motion of the left arm at shoulder level.

6.  Effective May 1, 2009, the service-connected left shoulder disability showed x-ray evidence of arthritis and there was satisfactory evidence of painful motion.

7.  The service-connected right shoulder disability was not productive of impairment of the clavicle or scapula or limitation of motion of the right arm at shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  Prior to May 1, 2009, the criteria for a compensable evaluation for the Veteran's left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a Diagnostic Codes 5003, 5256-5263 (2011).

3.  On or after May 1, 2009, the criteria for a 10 percent evaluation, but no higher, for the Veteran's left knee were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a Diagnostic Codes 5003, 5256-5263 (2011).

4.  Prior to May 1, 2009, the criteria for a compensable evaluation for the Veteran's left shoulder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a Diagnostic Codes 5003, 5200-5203 (2011).

5.  On or after May 1, 2009, the criteria for a 10 percent evaluation, but no higher, for the Veteran's left shoulder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a Diagnostic Codes 5003, 5200-5203 (2011).

6.  The criteria for a compensable evaluation for the Veteran's right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a Diagnostic Codes 5003, 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for the disabilities on appeal.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in September 2002 and June 2004 before service connection was granted in December 2007 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was also afforded VA examinations in May 2007 and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that are relevant to rating the disabilities in this case.  In particular, the examinations contain audiometric and speech recognition scores that address the Veteran's bilateral hearing loss and range of motion findings that address his shoulders and left knee.  Additionally, the examinations address the impact his disabilities have on his employment and daily life.  Further, the Veteran and his friends, family, co-workers, and employers have provided statements that address the impact his disabilities have on his daily life and employment.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them an August 2008 statement of the case (SOC) and October 2011 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to the claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his bilateral hearing loss under 38 C.F.R.§§ 4.85 or 4.86, Diagnostic Code 6100.  

In August 2003, the Veteran submitted a private audio gram from C.F.H. that is in graphical form only.  It appears that pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
20
55 
45 
LEFT
5 
65 
65 
55 

The Veteran's average pure tone threshold was 31.25 decibels in his right ear and 47.5 decibels in his left ear.  Speech audiometry revealed speech discrimination of 80 percent in the right ear and of 84 percent in the left ear.  However, it appears that the Veteran's speech discrimination was obtained through the use of monitored live voice presentation (MLV) using a word list from the Northwestern University Test No. 6 (NU-6).  The regulations provide that the Maryland CNC test must be used for rating purposes.  38 C.F.R. § 4.85(a).  Thus, these speech discrimination results cannot be used.  When evaluating the Veteran's hearing using only his puretone threshold averages, the results correspond to Level I hearing for the right ear and Level II hearing for the left ear in Table VIA.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the authorized audiological evaluation in May 2007 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 10
 20
 60
 45
LEFT
 10
 75
 65
 65

The Veteran's average pure tone threshold was 33.75 decibels in his right ear and 53.75 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The results of the VA examination correspond to Level I hearing bilaterally in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

On the VA audiological evaluation in September 2010 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
50 
LEFT
15 
75
60
70

The Veteran's average pure tone threshold was 38.75 decibels in his right ear and 55 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 98 percent bilaterally.  The results of the VA examination correspond to Level I hearing bilaterally in Table VI.  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The Board has also considered whether an increased evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  In this regard, the Veteran does not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz in either ear.  38 C.F.R. § 4.86(a).  He does have puretone thresholds of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz in his left ear on both his May 2007 and September 2010 VA examinations.  38 C.F.R. § 4.86(b).  The results of the VA examinations correspond to Level III hearing for the left ear in Table VIA, which would be elevated to Level IV hearing for the left ear.  When Level IV hearing for the left ear and Level I hearing for the right ear are applied to Table VII, a 0 percent disability evaluation would also be assigned under the provisions of 38 C.F.R. § 4.86(b).  

Thus, a compensable rating is not warranted.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 0 percent (non-compensable) evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100. 

The Board notes that the Veteran reported that he has difficulty hearing in crowds and difficulty hearing women's voices.  During his hearing, he testified that he does not think VA hearing testing accurately represents his hearing loss as male voices are used during the testing procedures.  However, in Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court upheld VA's policy of conducting audiometric testing in sound controlled rooms.  Additionally, the Veteran and his representative have offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results; nor have they offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  In fact, the Veteran has simply offered his own unsubstantiated lay opinion as to the impropriety of this testing method.  Therefore, no additional action in this regard is warranted.  See Martinak, 21 Vet. App. at 454.  

Moreover, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

The Veteran stated that using the phone is impossible with his left ear but the evidence does not demonstrate that his daily life was impacted in a way to warrant extraschedular evaluation.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The September 2010 VA examiner noted that the Veteran's hearing loss should not be a barrier to a wide range of occupational environments and daily activities.  She added that many individuals with the Veteran's degree of hearing loss, or worse, function well in many/various employment and daily settings.  The examiner stated that this is not to say that his hearing loss would cause some problems depending on vocations and he may have trouble working well in very noisy environments and in environments which required him to often use non face to face communications equipment or in jobs which required a great deal of attention to high pitched sounds.  It was her opinion based on clinical experience that the Veteran's hearing loss is not a barrier to employment.  The Board observes the Veteran's co-worker's April 2007 statement wherein he indicated that the Veteran's job required hands-on work with his subordinates and operators to demonstrate or perform correct and timely maintenance procedures.  This does not indicate that he has to use the telephone or other non face to face communications which are more difficult for him.  Thus, the evidence reflects that although the Veteran does have difficulty hearing in crowds, with his left ear on the telephone, and women's voices, his degree of impairment does not warrant extraschedular evaluation.


2.  Entitlement to an initial compensable rating for service-connected left knee disability prior to May 1, 2009.

3.  Entitlement to a rating in excess of 10 percent disabling for service-connected left knee disability on or after May 1, 2009.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected left knee prior to May 1, 2009 but is entitled to a 10 percent rating, but no higher, effective May 1, 2009.  There is no showing of flexion limited to 60 degrees or extension limited to 5 degrees.  Further, x-ray evidence of arthritis was not shown until May 1, 2009.

In this regard, June 2003 VA treatment records reflected that the Veteran's knees had good range of motion.  During a May 2007 VA examination, the Veteran got up from a seated position with obvious pain and measured motion.  His knee was not swollen, red, or hot.  Crepitus was palpable over the left patella.  There was no laxity of the knee ligaments to testing and he had full range of motion after repeated testing, but with obvious pain.  Left knee x-rays were normal.  

In December 2008, the Veteran was evaluated by the R.V.M.C.  The examiner indicated that the Veteran had some level of limitations in terms of crepitance pain and squatting.  There were no range of motion findings to reflect the degree of limitation.

A May 2009 VA x-ray reflected mild narrowing of the medial joint space compartment.  There was no acute fracture, subluxation, dislocation, or joint effusion.  The impression was early degenerative change of the left knee with no acute osseous abnormality.

The Veteran underwent another VA examination in September 2010.  There was objective evidence of pain with active motion on the left side.  Flexion was from 0 to 140 and extension was normal to 0 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was no ankylosis.  There was palpable tenderness at the anterior medial and lateral region.  He was able to stand for up to one hour and walk a fourth of a mile.  X-rays showed no fractures, dislocations, or destructive lesions.  The medial and lateral compartments were preserved as was the patellofemoral joint.  There was some subtle increased soft tissue density seen in the region of the suprapatellar bursa.  The impression was no overt bony deformity noted and probable small joint effusion.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The September 2010 VA examiner indicated that the Veteran had decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain due to his left knee.  There was a severe impact on recreation, traveling, and sports.  The Veteran and his family, friends, and co-workers have provided statements which indicate that he has difficulty walking, kneeling, climbing stairs, and standing.  He uses a golf cart at work because his job involves a lot of walking.  The Board concludes that the Veteran is entitled to a 10 percent rating pursuant to VAOPGPREC 9-98 (August 14, 1998) effective May 1, 2009, the date of the VA x-ray.  This was the first x-ray finding of arthritis and there is evidence of painful motion under 38 C.F.R. § 4.59.  Thus, the Veteran is entitled to a 10 percent rating effective May 1, 2009.  38 C.F.R. §§4.7, 4.59; see Hart, 21 Vet. App. 505.  The Board observes that although the Veteran complained of painful motion, difficulty walking, climbing stairs, etc. prior to that date, the Board finds it significant that his range of motion was full, and his left knee did not meet the criteria for even a non-compensable rating under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

However, ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, removal of cartilage, impairment of the tibia or fibula, or genu recurvatum has not been shown.  38 C.F.R. §§4.71a, Diagnostic Codes 5256-5259, 5262-5263.  Thus, the Veteran is not entitled to a compensable rating for his service-connected left knee prior to May 1, 2009 but is entitled to a 10 percent rating, but no higher, effective May 1, 2009.  38 C.F.R. §§4.7, 4.71a Diagnostic Codes 5003, 5260-5261.

4.  Entitlement to an initial compensable rating for service-connected left shoulder disability prior to May 1, 2009.

5.  Entitlement to rating in excess of 10 percent for service-connected left shoulder disability on or after May 1, 2009.

6.  Entitlement to an initial compensable rating for service-connected right shoulder disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is rated under Diagnostic Code 5203 which provides for 10 percent rating for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Impairment of the clavicle or scapula can also be rated on impairment of function of the contiguous joint.  These rating percentages are the same for the major or minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides for limitation of motion of the arm at shoulder level to 20 percent for the major or minor shoulder; midway between side and shoulder level at 20 percent for the minor shoulder and 30 percent for the major shoulder; and to 25 degrees from the side at 30 percent for the minor shoulder and 40 percent for the major shoulder.  The Board does observe that during his hearing, the Veteran testified that he was right handed.

Plate I reflects that shoulder forward elevation (flexion) ranges from 0 to 180 degrees; shoulder abduction also ranges from 0 to 180 degrees; and shoulder external and internal rotation both range from 0 to 90 degrees.  

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected right shoulder or for his left shoulder prior to May 1, 2009.  However, he is entitled to a 10 percent rating for his left shoulder, but no higher, effective May 1, 2009.  There was no showing of malunion or nonunion of either clavicle or scapula or limitation of motion of the arm limited to either shoulder.  Further, x-ray evidence of arthritis was not shown in the left shoulder until May 1, 2009.

In this regard, an October 2002 private treatment record from S.M.F./G.F.M.C. indicated that the left shoulder had good range of motion with crepitus.  The rotator cuff appeared to be intact.  The right shoulder had increased pain with range of motion but good range of motion in all directions.  The assessment was bilateral shoulder pain.

During his May 2007 VA examination, the Veteran was observed to have obvious pain in his right shoulder to motion, including holding it close to himself in a sling position at rest.  There was no swelling or obvious deformity noted.  He had full flexion to 180 degrees for both shoulders as well as abduction, external rotation of the left shoulder was normal to 90 degrees, as was internal rotation.  External rotation of the right shoulder was to 90 degrees but only 60-70 degrees to internal rotation.  X-rays reflected normal bilateral shoulders.  The AC joint was normal, the subacromial space was adequate, there was no calcification in the soft tissue, the glenoid was normal, the head of the humerus was unremarkable, and there was no fracture or arthritis.  The impression was pain in both shoulders, worse on the right with limitation of rotation of the right shoulder.

A December 2008 private treatment record from R.V.M.C. reflected that the Veteran's right shoulder was the most painful and it was worse at night.  MRI results indicated that although there did not appear to be a full thickness tear and it may not be torn, it may be dysfunctional and at that level is responsible for the nighttime pain in the pattern of the rotator cuff tear of more significance by at least MRI.  Upon examination, there was positive impingement and reproduction of pain on restive external rotation strength testing.  He did not appear to have any instability.  

May 2009 VA x-rays of the left shoulder reflected no acute fracture, subluxation, or dislocation.  There were early degenerative changes of the left acromioclavicular joint with sclerosing and small osteophyte formation.  Left shoulder x-rays indicated no acute fracture, subluxation, or dislocation.  The impression was early degenerative change of the left acromioclavicular joint with no acute osseous abnormality of the bilateral shoulders.

The Veteran had another VA examination in September 2010.  The Veteran reported pain and popping of both shoulders.  There were no constitutional or incapacitating episodes of arthritis.  There were no recurrent shoulder dislocations.  There was no inflammatory arthritis.  Both shoulders had tenderness, abnormal motion, guarding of movement, and popping with range of motion.  The left shoulder demonstrated flexion of 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  The right shoulder demonstrated flexion of 0 to 160 degrees, abduction from 0 to 180 degrees, and internal rotation from 0 to 60 degrees, and external rotation from 0 to 90 degrees.  Both shoulders had objective evidence of pain on active motion but no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  

Right shoulder x-rays showed no acute deformity, no destructive lesions, and maintained subacromial space.  The AC joint and glenohumeral joint were also relatively well preserved.  The impression was unremarkable right shoulder.  Left shoulder x-rays showed grossly unremarkable soft tissue structures.  There were mild degenerative changes involving the acromioclavicular joint.  The remainder of the visualized bony structures were grossly intact.  There was no evidence of malalingment or separation.  The impression was no significant interval change with mild degenerative changes involving the left acromioclavicular joint.  

The Board concludes that the Veteran is entitled to a 10 percent rating for his left shoulder effective May 1, 2009, the date of the first x-ray evidence of arthritis.  A 10 percent rating is for application because the limitation of motion of the specific joint or joints involved is non-compensable under Diagnostic Code 5201 and there is satisfactory evidence of painful motion.  38 C.F.R. §§ 4.31; 4.71a, Diagnostic Code 5003; see Hart, 21 Vet. App. 505.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's shoulders is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings and no higher.  In this regard, the Veteran and his friends, family, and co-workers have written statements reflecting that he diminished strength; pain; and difficulty lifting, carrying, and picking up things.  It was noted by the September 2010 VA examiner that his shoulders caused decreased concentration, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength and pain.  His shoulders were noted to cause severe effects on exercise, sports, and recreation.  However, even after considering the above, the Veteran's left shoulder limitation of motion does not more nearly approximate the criteria for limitation of motion of the arm at shoulder level to warrant a 20 percent rating.  Importantly, he does not have x-ray evidence of arthritis in his right shoulder.  Moreover, the impact of the aforementioned is contemplated in the 10 percent assigned under Diagnostic Code 5003 as there must be objective evidence of limitation of motion in addition to the x-ray findings.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's shoulders.

The Board has also considered whether a higher rating is warranted other another diagnostic code.  However, ankylosis of scapulohumeral articulation has not been shown in either shoulder to warrant a rating under Diagnostic Code 5200.  Further, there is no evidence of humerus impairment including malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, or loss of head to warrant a rating under Diagnostic Code 5202.  38 C.F.R. § 4.71a.  

Thus, the Board finds that the current noncompensable evaluation is appropriate for the right shoulder.  The evidence reflects a noncompensable evaluation for the left shoulder until May 1, 2009 when there is x-ray evidence of arthritis and objective evidence of limitation of motion to support a 10 percent rating, but no higher.  38 C.F.R. §§ 4.7; 4.31; 4.71a Diagnostic Codes 5003, 5201, 5203. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss, left knee, and bilateral shoulders are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his disabilities reasonably describe the Veteran's disability level and symptomatology.  The Board has already explained why an extraschedular rating is not warranted for his bilateral hearing loss.  With regard to his left knee and bilateral shoulders, the Veteran stated in his August 2008 substantive appeal that he has been prescribed hydrocodone to relieve his pain.  He asserts that it works well, but if he takes it during the middle of the day, he cannot function at work.  However, he testified and stated to the September 2010 VA examiner that he does not miss much work because of his left knee and shoulders.  He told the VA examiner that he takes vacation time to rest his joints and has missed three weeks in the past twelve months.  The Veteran testified that his employer is aware of his physical limitations and has assigned others to limit the amount of actual physical activity that he has to do.  His job is more supervision and training.  He added that he has left work early due to his left knee and shoulders.  

The Veteran has not contended that his disabilities cause periods of hospitalization.  The Board concludes that his service-connected disabilities do not reflect marked interference with his employment.  Although the Veteran is not able to take hydrocodone at midday because, as indicated on the September 2010 VA examination report a side effect is sleepiness and diminished concentration, the record reflects that he can still perform his job duties.  As stated by the Veteran, his employer has assigned other employees physical tasks and his job is supervisor of others.  He does take time off work to rest his joints but has not indicated that he has done so to a degree that has jeopardized his employment or his financial stability.  For these reasons, marked interference with employment is not shown and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).





















ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial compensable rating for service-connected left knee disability prior to May 1, 2009 is denied.

Entitlement to a disability rating of 10 percent, but not higher, for service-connected left knee disability on or after May 1, 2009 is granted.

Entitlement to an initial compensable rating for service-connected left shoulder disability prior to May 1, 2009 is denied.

Entitlement to a disability rating of 10 percent, but not higher, for service-connected left shoulder disability on or after May 1, 2009 is granted.

Entitlement to an initial compensable rating for service-connected right shoulder disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


